Citation Nr: 1646494	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, depression, and cannabis, cocaine, and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2013 and February 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was remanded in January 2013 so that the Veteran could undergo a VA examination.  Such an examination was provided in June 2013.  However, in February 2016, the Board found the examination report to be inadequate; and it remanded the claim for another VA examination.  The veteran underwent a VA examination in March 2016 (Virtual VA).  However, the Board likewise finds this examination report to be equally inadequate.

The Board has pointed out that the veteran has been diagnosed with numerous disabilities (PTSD, schizoaffective disorder, depression, and cannabis, cocaine and alcohol dependence).  The Board has sought nexus opinions regarding each of these disabilities.  However, the March 2016 VA examiner failed to provide any nexus opinions at all.  Like the June 2013 examiner, the March 2016 examiner did a thorough job in finding that the veteran does not have PTSD.  However, like the June 2013 examiner, she failed to render any opinions as to (1) whether schizoaffective disorder is at least as likely as not due to service, (2) whether depression is at least as likely as not due to service, and (3) whether cannabis, cocaine, and/or alcohol dependence is at least as likely as not due to service.  In fact, the examiner failed to acknowledge that the veteran had been diagnosed with depression in May 2007.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.
    
The Board finds that the Veteran is entitled to another psychiatric examination for the purpose of determining the etiology of his psychiatric disabilities.  Moreover, the examiner should note that the Board finds the Veteran's alleged stressor (an in-service Jeep accident) to be true.  He reported the accident in June 1982 (just months following service).  Moreover, the examiner should note that the Veteran has already been diagnosed with several psychiatric disabilities (PTSD; schizoaffective disorder; depression; cannabis, cocaine and alcohol dependence, etc.).  If the examiner disagrees with any of these diagnoses, he/she should so state.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of each psychiatric disorder, to include schizoaffective disorder, depression, and cannabis, cocaine and alcohol dependence that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

 (a) Identify all acquired psychiatric disorders that are currently present.  

 (b) For schizoaffective disorder, the examiner should opine whether it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to military service, to include the in-service stressor of having been involved in a jeep accident.  The examiner should note that the Board accepts this stressor as true.  

If the examiner disagrees with the diagnosis already established in the treatment records, he/she should so state and explain why.  

(c) For depression, the examiner should opine whether it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to military service, to include the in-service stressor of having been involved in a jeep accident.  The examiner should note that the Board accepts this stressor as true.  

If the examiner disagrees with the diagnosis already established in the treatment records, he/she should so state and explain why.  

(d) For cannabis, cocaine and alcohol dependence, the examiner should opine whether it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to, or has been aggravated by, any acquired psychiatric disorder deemed to have had its onset in service.

If the examiner disagrees with the diagnosis already established in the treatment records, he/she should so state and explain why.  

The examiner must address the Veteran's lay stressor statements and all relevant post-service VA treatment records.

A complete rationale for all opinions should be provided.  If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




